Citation Nr: 0320226	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970..

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The veteran requested and was scheduled for a hearing before 
a Decision Review Officer at the RO in August 2002.  In June 
2002 the veteran requested that his scheduled hearing be 
cancelled.  He did  not request that the hearing be 
rescheduled.  


FINDINGS OF FACT

1.  In an unappealed rating decision of April 1999, the RO 
found that new and material evidence to reopen a claim of 
entitlement to service connection for PTSD had not been 
submitted.  

2.  The evidence received since the April 1999 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
hospitalized while in Vietnam for acute viral hepatitis.  
Records pertaining to his hospitalization show no indication 
of complaints or findings pertaining to nervousness or 
psychiatric difficulty.  The veteran was found to be 
psychiatrically normal on discharge examination.  

The RO denied the veteran's claim of entitlement to service 
connection for a nervous condition in May 1971.  The RO 
concluded that the veteran's neurosis was first shown more 
than one year after his separation from service.  The Board 
denied entitlement to service connection for a psychiatric 
disorder in September 1975, concluding that a psychiatric 
disability was not shown until approximately one and one half 
years after the veteran's service discharge.

In an unappealed decision of January 1995 the RO determined 
that there was no evidence that a chronic neuropsychiatric 
disability was incurred or aggravated by service.  It also 
concluded that there was no evidence of a current diagnosis 
of PTSD.  It therefore denied the veteran's claim of 
entitlement to service connection for a nervous condition.

In February 1997 the veteran submitted a statement requesting 
that his claim for a nervous condition be reopened.  He urged 
that a diagnosis of PTSD was warranted and that it was 
related to his military service.  In support of his claim the 
veteran submitted treatment records from a Puerto Rican 
mental institution.

In April 1999 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for PTSD because the evidence received was silent as to PTSD.  
The veteran did not appeal this decision.

A January 2001 VA medical certificate reflects a diagnostic 
impression of PTSD and major depression.  The veteran was 
prescribed psychotropic medication.  A February 2001 VA 
medical certificate indicates a diagnostic impression of 
depression not otherwise specified and rule out PTSD.

A VA psychiatric examination was conducted in November 2001.  
The veteran's history was reviewed.  The examiner noted that 
the veteran received VA benefits and Social Security.  The 
veteran reported stressors that were noted to be nonspecific 
in detail.  The examination report does not reflect the 
nature of the reported stressors.  The examiner concluded 
that the veteran did not fulfill the diagnostic criteria for 
PTSD, pointing out that the claimed stressors were 
nonspecific and not detailed.  He also noted that the 
stressors claimed had not been verified.  His diagnosis was 
chronic, moderate anxiety disorder not otherwise specified.  

A May 2002 statement from a VA fee-basis treatment provider 
indicates that the veteran's principal diagnosis was PTSD.  
The author noted the veteran's reports of frequent 
nightmares.  He urged that the veteran had chronic and severe 
PTSD.  In a June 2002 statement the same provider restated 
that the veteran suffered from PTSD.

A July 2002 progress note indicates that the veteran had many 
of the diagnostic criteria to support a diagnosis of PTSD.  
The examiner concluded that the veteran fulfilled the 
criteria for a diagnosis of PTSD.  The veteran's treatment 
plan included group therapy for veterans with PTSD.  

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

As explained below the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
additional development with respect to this matter is 
required under the VCAA or the implementing regulations.

The evidence received since the RO's April 1999 rating 
decision includes VA outpatient treatment records, statements 
from a VA fee-basis treatment provider, a VA examination 
report and statements from the veteran.  The statements from 
the VA fee-basis provider, dated in May and June 2002, 
indicate that the veteran carries a diagnosis of PTSD.  
Additionally, a July 2002 VA progress note shows that the 
veteran fulfilled the diagnostic criteria for PTSD.  The 
Board concludes that these constitute competent medical 
evidence showing that the veteran currently has PTSD.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, it is new and material, and the 
veteran's claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

As discussed previously, the VCAA was signed into law during 
the pendency of the veteran's appeal.  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's reopened claim.

The veteran maintains that he has PTSD as a result of his 
service in Vietnam.  The record demonstrates that since the 
1970's the veteran has received various psychiatric 
diagnoses, to include anxiety neurosis, schizophrenia, major 
depression and PTSD.  The record also shows that the veteran 
has been in receipt of Social Security Disability benefits 
during this time.  As the records upon which the decision to 
award the veteran disability benefits was based may be 
supportive of the veteran's claim, the Board is of the 
opinion that said records should be obtained prior to further 
consideration of the instant appeal.

The Board also notes that the veteran has submitted a 
statement regarding the stressful incidents which he feels 
are related to his PTSD.  In light of the Board's reopening 
of the veteran's claim, the RO should request additional 
detailed information from the veteran and make attempts to 
verify his stressors.

The Board further notes that the claims folder contains 
records which are written in Spanish, to include an undated 
stressor statement from the veteran which appears to have 
been received by the RO in August 2002.  Records from a 
Puerto Rican psychiatric hospital are also in Spanish.  These 
records should be translated from Spanish into English prior 
to the RO's attempt to verify the veteran's stressors.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for 
PTSD or other psychiatric disability 
since his separation from service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO arrange for the aforementioned 
documents in Spanish and any documents in 
Spanish received as a result of the above 
development action to be translated into 
English.  A copy of the English 
translation should be placed adjacent to 
the Spanish original documents.

4.  The RO should obtain a copy of the 
Social Security Administration (SSA) 
decision awarding the veteran disability 
benefits, as well as copies of the 
records upon which the veteran's award of 
SSA disability benefits was based, and 
copies of records associated with any 
subsequent disability determinations by 
the SSA.

5.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  USASCRUR should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressors, to include unit 
histories.  

6.  If one or more stressors are verified, 
the veteran should be afforded a psychiatric 
examination to determine if the veteran has 
PTSD due to a verified stressor.  

The claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The RO should 
also include a description of any stressor 
verified through the above-directed 
development.

Any indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
present acquired psychiatric disorders.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should indicate 
whether it is attributable to the 
verified stressor or stressors described 
by the RO.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete rationale for all opinions 
expressed should also be provided.

7.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

8.  The RO should then adjudicate the 
reopened claim for entitlement to service 
connection for PTSD on a de novo basis.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



